Judgment, Supreme Court, New York County (Edwin Torres, J., at suppression hearing; Ira Beal, J., at jury trial), rendered April 25, 1989, convicting defendant of grand larceny in the fourth degree and sentencing him to an indeterminate term of imprisonment of 2 to 4 years, unanimously affirmed.
The prompt on-the-scene showup was not unduly suggestive. *585(People v Adams, 53 NY2d 241.) Nor are we persuaded that the showup identification was somehow rendered improper because the police had probable cause to arrest defendant without the identification, based on the observations of a police officer.
As the evidence produced at the hearing did not raise a substantial issue that could not be resolved without resort to the complainant’s testimony or addressed on cross-examination at the trial, the hearing court was not required to permit defendant to call the complainant at the hearing. (People v Chipp, 75 NY2d 327, cert denied — US —, 112 L Ed 2d 70.) Concur—Sullivan, J. P., Milonas, Rosenberger, Ross and Smith, JJ.